President.
Government is established, to restrain the passions of men, by certain rules. Whether these rules be the best, that might be established, or not; while they exist, they must be presumed the best, or, whether or not, they must be submitted to. We are set, to execute, not to make, laws. Juries are not courts of honour or discretion, at liberty to do as they please, but bound by oath, to judge according to truth, and the rules of the state, that is the laws. According to our laws, no words, however irritating, will justify a battery. Our laws allow force only to repel force.
It is the duty of all men, to preserve the peace: and those citizens, who stand by silently, and see, without endeavouring to prevent or restrain, a breach of the peace, are to blame; and, if the passions of the injured person so far mislead his judgment, as to lead him to consider and prosecute those spectators as parties, their fate is not to be regretted; and though a jury will not, for this only, convict them, yet this passive conduct, and defect of duty, may be construed as an acquiescence in the offence, if not an approbation of it, and a presumption of guilt may be drawn from it, if it be not explained by other circumstances.
To make a man a party to a riot, he must be active, either in doing or countenancing, or supporting, or ready, if necessary, to support the unlawful act. If any one of these persons, with any two others, whether of these or not, committed the unlawful act charged in this indictment, you will convict him or them named in the indictment of this riot. If the unlawful act was done by only one, without any aiding or abetting him, this one, though guilty of an assault and battery, must be acquitted on this indictment for a riot, which is a more aggravated offence.
Verdict—not guilty.